IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James D. Schneller,                      :
                                         : No. 1901 C.D. 2014
                          Appellant      : Submitted: May 22, 2015
                                         :
                   v.                    :
                                         :
Clerk of Orphans’ Court of               :
Chester County, Orphans                  :
Court Division of the Chester            :
County Court of Common Pleas,            :
Chester County Register of Wills         :



OPINION NOT REPORTED

PER CURIAM
MEMORANDUM OPINION                                         FILED: August 5, 2015


             James D. Schneller appeals, pro se, from the order of the Court of
Common Pleas of Chester County (trial court) filed February 27, 2014, granting the
motion for summary judgment filed by the Clerk of Orphans’ Court of Chester
County, the Orphans’ Court Division of the Chester County Court of Common Pleas,
and the Chester County Register of Wills (collectively, Orphans’ Court) and
dismissing Schneller’s petition.      We affirm the trial court’s order and deny
Schneller’s motion to strike the Orphans’ Court’s brief.


             Schneller is an heir and beneficiary of trusts from his deceased parents.
Estates were raised for both parents and completed per status reports filed February 4,
2005. On June 4, 2009, Schneller filed an application to proceed in forma pauperis
and, allegedly, a petition for appointment as administrator of the estates. On June 10,
2009, the trial court issued an order denying the application to proceed in forma
pauperis and directing that the clerk of the Orphans’ Court not accept further filings
or any documents attempting to re-open the estates.                  Schneller appealed to the
Superior Court, which affirmed. The Superior Court determined that Schneller failed
to file the petition for appointment as administrator and, as such, the application to
proceed in forma pauperis was improperly filed pursuant to Pa. R.C.P. No. 240(c).


               On December 30, 2010, Schneller again appealed the June 10, 2009,
order and the orders dated April 9, 2010,1 and December 1, 2010,2 to the Superior
Court. The Orphans’ Court filed a motion to quash, which the Superior Court granted
on May 11, 2011. Schneller did not appeal further.


               On April 9, 2011, Schneller filed with the Orphans’ Court an affidavit
stating that on June 4, 2009, he mailed the petition for appointment as administrator
in the same parcel as the application to proceed in forma pauperis. On August 2,
2011, Schneller requested the Clerk of the Orphans’ Court “to accept the original
copy of, and to docket, the petition pro tem” to be appointed administrator of the
estates. (Pet. for Writ of Mandamus, 10/11/12, ¶ 28, at 6.)




       1
         On April 9, 2010, the Orphans’ Court dismissed Schneller’s December 21, 2009, petition
for review of the schedule of distribution and accounts in the estates in conformity with the June 10,
2009, order.

       2
          On December 1, 2010, the Orphans’ Court reaffirmed the April 9, 2010, order and declined
to direct the Orphans’ Court to enter Schneller’s alleged petition for appointment as administrator
because there was no evidence that the petition was ever filed in June 2009.


                                                  2
               On October 11, 2012, Schneller filed a petition for writ of mandamus
and an application to proceed in forma pauperis. The Orphans’ Court held a hearing
on November 1, 2012, regarding the application to proceed in forma pauperis, at
which Schneller failed to appear. On November 2, 2012, the Orphans’ Court denied
Schneller’s application to proceed in forma pauperis because Schneller was receiving
support and income and was not impoverished. (Orphans’ Ct. Op., 11/2/12, at 1.)


               In Schneller’s October 11, 2012, petition for writ of mandamus,3 he
asked for a court order compelling the clerk of the Orphans’ Court to accept the filing
of an application for rehearing regarding his parents’ estates. The Orphans’ Court
moved for summary judgment based on the June 2009 court order. The trial court
granted the motion for summary judgment. Schneller appealed to the Superior Court,
which transferred the matter to this court.4



       3
         “A writ of mandamus is an extraordinary remedy designed to compel official performance
of a ministerial act or mandatory duty.” Bailey v. Wakefield, 933 A.2d 1081, 1083 n.3 (Pa. Cmwlth.
2007). “In order to obtain a writ of mandamus, a petitioner must demonstrate: (1) a clear legal right
in the petition; (2) a corresponding duty in the respondent; and (3) the absence of any other
appropriate or adequate remedy.” Id.

       4
           Our review of the grant of a motion for summary judgment is limited to determining
whether the trial court committed an error of law or manifestly abused its discretion. Jones v.
Clearfield Area School District, 578 A.2d 612, 613 (Pa. Cmwlth. 1990). “[S]ummary judgment is
properly granted only where . . . there is no genuine issue of material fact and the moving party is
entitled to judgment as a matter of law.” Id. We note that this court has appellate jurisdiction
pursuant to Brown v. Levy, 73 A.3d 514, 519 (Pa. 2013) (recognizing the prothonotary as a
Commonwealth government officer); and In re Administrative Order No. 1-MD-2003, 936 A.2d 1,
5-7 (Pa. 2007) (recognizing that this court and the common pleas court had concurrent original
jurisdiction over the county clerk’s exceptions and, since the action was initiated in the common
pleas court, this court properly exercised appellate jurisdiction).



                                                 3
             Before our court, Schneller contends that the trial court erred and abused
its discretion in granting the Orphans’ Court’s motion for summary judgment.
Schneller also contends that the trial court erred and abused its discretion in denying
his request to proceed in forma pauperis.


             Here, the trial court issued the June 10, 2009, order prohibiting the
Orphans’ Court from accepting further filings. The Superior Court affirmed the June
10, 2009, order. Because the estates have been closed since 2005, and the trial court
has ordered they not be re-opened, the trial court properly granted the Orphans’
Court’s motion for summary judgment.5


             Schneller also filed a motion to strike the Orphans’ Court’s brief with
this court. Schneller argues that the Orphans’ Court’s brief fails to conform with the
Pennsylvania Rules of Appellate Procedure because the argument section is
diminutive, addresses only a single issue, and fails to answer the arguments set forth
by Schneller. We recognize the defects in the Orphans’ Court’s brief but are able to
conduct a meaningful appellate review.           See Arnold v. Workers’ Compensation
Appeal Board (Lacour Painting, Inc.), 110 A.3d 1063, 1067 (Pa. Cmwlth. 2015).
Thus, we deny this motion.




      5
         The trial court’s denial of Schneller’s application to proceed in forma pauperis is
supported by substantial evidence of record and, thus, proper.



                                             4
            Accordingly, we affirm the trial court’s order and deny Schneller’s
motion to strike the Orphans’ Court’s brief.




                                          5
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


James D. Schneller,                   :
                                      : No. 1901 C.D. 2014
                        Appellant     :
                                      :
                  v.                  :
                                      :
Clerk of Orphans’ Court of            :
Chester County, Orphans               :
Court Division of the Chester         :
County Court of Common Pleas,         :
Chester County Register of Wills      :



                                    ORDER

PER CURIAM


            AND NOW, this 5th day of August, 2015, we hereby affirm the order of
the Court of Common Pleas of Chester County filed February 27, 2014, and deny
James D. Schneller’s motion to strike the brief of the Clerk of Orphans’ Court of
Chester County, the Orphans’ Court Division of the Chester County Court of
Common Pleas, and the Chester County Register of Wills.